
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6213
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 19, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To limit further taxpayer exposure from the
		  loan guarantee program established under title XVII of the Energy Policy Act of
		  2005.
	
	
		1.Short titleThis Act may be cited as the
			 No More Solyndras
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)President Obama
			 took office amidst a weak economy and high unemployment, yet he remained
			 committed to advancing an expansive green jobs agenda that
			 received substantial funding with the passage of the American Recovery and
			 Reinvestment Act of 2009, commonly known as the stimulus package.
			(2)The stimulus package allocated $90 billion
			 to various green energy programs, and related appropriations provided $47
			 billion for loan guarantees authorized under title XVII of the Energy Policy
			 Act of 2005 (42
			 U.S.C. 16511 et seq.).
			(3)Such title XVII authorized the Secretary of
			 Energy to issue loan guarantees for projects that avoid, reduce, or sequester
			 air pollutants or greenhouse gases and employ new or significantly improved
			 technologies compared with commercial technologies in service at the time the
			 guarantee is issued.
			(4)Loan guarantees
			 issued under such title XVII were required to provide a reasonable prospect of
			 repayment and were expressly required to be subject to the condition that the
			 obligation is not subordinate to other financing.
			(5)The stimulus
			 package expanded such title XVII by adding section 1705 to include projects
			 that use commercial technology for renewable energy systems, electric power
			 transmission systems, and leading-edge biofuels projects and by appropriating
			 $6,000,000,000 in funding to pay the credit subsidy costs for section 1705 loan
			 guarantees for projects that commence construction no later than September 30,
			 2011.
			(6)The Department of Energy, since the
			 enactment of the stimulus package, has issued loan guarantees under such title
			 XVII for 28 projects totaling $15,100,000,000 under the section 1705 program,
			 and, according to the Government Accountability Office, issued conditional loan
			 guarantees for four projects totaling $4,400,000,000 under the section 1705
			 program and four projects totaling $10,600,000,000 under the section 1703
			 program.
			(7)Three of the first five companies that
			 received section 1705 loan guarantees for their projects, Solyndra, Inc.,
			 Beacon Power Corporation, and Abound Solar, Inc., have declared
			 bankruptcy.
			(8)The bankruptcy of
			 the first section 1705 loan guarantee recipient, Solyndra, Inc., could result
			 in a loss to taxpayers of over $530,000,000.
			(9)The investigation
			 of the Solyndra loan guarantee by the Committee on Energy and Commerce has
			 demonstrated that the review in 2009 of the Solyndra application by the
			 Department of Energy and the Office of Management and Budget was driven by
			 politics and ideology and divorced from economic reality where the Department
			 of Energy ignored concerns about the company’s financial condition and market
			 for its products.
			(10)Despite an express provision in such title
			 XVII prohibiting subordination of the United States taxpayers’ financial
			 interest, the Department of Energy restructured the Solyndra loan guarantee in
			 February 2011, resulting in the taxpayers losing priority to Solyndra’s
			 investors in the event of a default.
			(11)The Inspector General of the Department of
			 the Treasury concluded that it was unclear whether the Department of Energy’s
			 consultation requirement with the Secretary of the Treasury on the Solyndra
			 loan guarantee was met; that the consultation that did occur was rushed with
			 the Department of the Treasury expressing that the train really has left
			 the station on this deal; and that no documentation was retained as to
			 how the Department of the Treasury’s serious concerns with the loan guarantee
			 were addressed.
			(12)The Government Accountability Office
			 concluded that the Department of Energy Loan Guarantee Program under title XVII
			 has treated applicants inconsistently; that the Department of Energy did not
			 follow its own process for reviewing applications and documenting its analysis
			 and decisions, increasing the likelihood of taxpayer exposure to financial risk
			 from a default; and that the Department of Energy’s absence of adequate
			 documentation made it difficult for the Department to defend its decisions on
			 loan guarantees as sound and fair.
			(13)A memorandum
			 prepared for the President dated October 25, 2010, from Carol Browner, Ron
			 Klain, and Larry Summers, principal advisors to the President, noted the risk
			 presented by loan guarantee projects because most of the projects had little
			 skin in the game from private investors.
			(14)A January 2012
			 report conducted at the request of the Chief of Staff to the President
			 concluded that the portfolio of projects the Department of Energy included in
			 the loan program were higher risk investments that private capital markets do
			 not generally invest in.
			(15)The Department of
			 Energy’s section 1705 program has expired but the Department of Energy has
			 announced that it will continue to consider applications for loan guarantees
			 under the section 1703 program.
			(16)The Department of
			 Energy has approximately $34,000,000,000 in remaining lending authority to
			 issue new loan guarantees under the section 1703 program.
			3.Sunset
			(a)No new
			 applicationsThe Secretary of
			 Energy shall not issue any new loan guarantee pursuant to title XVII of the
			 Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) for any
			 application submitted to the Department of Energy after December 31,
			 2011.
			(b)Pending
			 applicationsWith respect to any application submitted pursuant
			 to section 1703 or 1705 of the Energy Policy Act of 2005 before December 31,
			 2011:
				(1)No guarantee shall be made until the
			 Secretary of the Treasury has provided to the Secretary of Energy a written
			 analysis of the financial terms and conditions of the proposed loan guarantee,
			 pursuant to section 1702(a) of the Energy Policy Act of 2005 (42 U.S.C.
			 16512(a)).
				(2)The Secretary of
			 the Treasury shall transmit the written analysis required under paragraph (1)
			 to the Secretary of Energy not later than 30 days after receiving the proposal
			 from the Secretary of Energy.
				(3)Before making a
			 guarantee under such title XVII, the Secretary of Energy shall take into
			 consideration the written analysis made by the Secretary of the Treasury under
			 paragraph (1).
				(4)If the Secretary of Energy makes a
			 guarantee that is not consistent with the written analysis provided by the
			 Secretary of the Treasury under paragraph (1), not later than 30 days after
			 making such guarantee the Secretary of Energy shall transmit to the Committee
			 on Energy and Commerce and the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a written explanation of any material inconsistencies.
				(c)Transparency
				(1)Reports to
			 congressNot later than 60
			 days after making a guarantee as provided in subsection (b), the Secretary of
			 Energy shall transmit to the Committee on Energy and Commerce and the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that includes
			 information regarding—
					(A)the review and
			 decisionmaking process utilized by the Secretary in making the
			 guarantee;
					(B)the terms of the
			 guarantee;
					(C)the recipient;
			 and
					(D)the technology and
			 project for which the loan guarantee will be used.
					(2)Protecting
			 confidential business informationA report under paragraph (1)
			 shall provide all relevant information, but the Secretary shall take all
			 necessary steps to protect confidential business information with respect to
			 the recipient of the loan guarantee and the technology used.
				4.Restructuring of
			 loan guaranteesWith respect
			 to any restructuring of the terms of a loan guarantee issued pursuant to title
			 XVII of the Energy Policy Act of 2005, the Secretary of Energy shall consult
			 with the Secretary of the Treasury regarding any restructuring of the terms and
			 conditions of the loan guarantee, including any deviations from the financial
			 terms of the loan guarantee.
		5.Restating the
			 prohibition on subordinationSection 1702(d)(3) of the Energy Policy Act
			 of 2005 (42 U.S.C.
			 16512(d)(3)) is amended by striking is not
			 subordinate and inserting , including any reorganization,
			 restructuring, or termination thereof, shall not at any time be
			 subordinate.
		6.Administrative actions
			 and civil penalties
			(a)In
			 generalAny Federal official
			 who is responsible for the issuance of a loan guarantee under title XVII of the
			 Energy Policy Act of 2005 in a manner that violates the requirements of such
			 title or of this Act shall be—
				(1)subject to appropriate administrative
			 discipline provided for under title 5 of the United States Code, or any other
			 applicable Federal law, including, when circumstances warrant, suspension from
			 duty without pay or removal from office; and
				(2)personally liable
			 for a civil penalty in an amount of at least $10,000 but not more than $50,000
			 for each violation.
				(b)DefinitionFor purposes of this section, the term
			 Federal official means—
				(1)an individual serving in a position in
			 level I, II, III, IV, or V of the Executive Schedule, as provided in subchapter
			 II of chapter 53 of title 5, United
			 States Code; and
				(2)an individual serving in a Senior Executive
			 Service position, as provided in subchapter II of
			 chapter
			 31 of title 5, United States Code.
				7.GAO study of
			 Federal subsidies in energy markets
			(a)In
			 generalThe Comptroller General shall conduct a study of the
			 Federal subsidies in energy markets provided from fiscal year 2003 through
			 fiscal year 2012.
			(b)FocusThe
			 study required under subsection (a) shall have particular focus on Federal
			 subsidies in energy markets provided in support of—
				(1)electricity
			 production, transmission, and consumption;
				(2)transportation
			 fuels and infrastructure;
				(3)energy-related
			 research and development; and
				(4)facilities that
			 manufacture energy-related components.
				(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Energy and Commerce and the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that describes the results of the study conducted under
			 subsection (a), including an identification and quantification of—
				(1)costs to the
			 United States Treasury;
				(2)impacts on United
			 States energy security;
				(3)impacts on
			 electricity prices, including any potential negative pricing impact on
			 wholesale electricity markets;
				(4)impacts on
			 transportation fuel prices;
				(5)impacts on private energy-related
			 industries not benefitting from Federal subsidies in energy markets;
				(6)any Federal subsidies in energy markets
			 that are provided to foreign persons or corporations; and
				(7)subsidies and direct financial interest any
			 of the 15 foreign countries with the largest gross domestic product are
			 providing to support energy markets in their respective countries.
				(d)DefinitionFor
			 purposes of this section, the term Federal subsidies means
			 Federal grants, direct loans, loan guarantees, and tax credits, and other
			 programmatic activities targeted at energy markets and related sectors,
			 relating to specific energy technologies.
			
	
		
			Passed the House of
			 Representatives September 14, 2012.
			Karen L. Haas,
			Clerk
		
	
